Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 16, 2017

The Court of Appeals hereby passes the following order:

A18A0410. KENNETH C. MCCOWAN v. THE STATE.

      In 2003, Kenneth C. McCowan was convicted of rape and aggravated sodomy,
and sentenced to life imprisonment plus 20 years. The trial court denied his motion
for new trial, and we affirmed his convictions in an unpublished opinion. McCowan
v. State, Case No. A06A0528 (decided May 19, 2006). On April 12, 2017, McCowan
filed an extraordinary motion for new trial, which the trial court denied. He then filed
this direct appeal. We, however, lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). McCowan’s failure to follow the
proper appellate procedure deprives us of jurisdiction to consider his direct appeal,
which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.